MEMORANDUM**
Gregoria Floridalma Ajiataz Mazariegos, a native and citizen of Guatemala, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision adopting and affirming an Immigration Judge’s (“IJ”) order denying asylum. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence and will uphold the IJ’s decision unless the evidence compels a contrary conclusion. INS v. Elias Zacarias, 502 U.S. 478, 481, 483-84, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992). We deny the petition for review.
Substantial evidence supports the IJ’s conclusion that Mazariegos did not establish past persecution or a well-founded fear of future persecution on account of an enumerated ground. Id. at 481-482, 112 S.Ct. 812. Mazariegos’ claim centers on her father’s involvement with the National Police. Her father, however, as well as her four brothers, continue to reside in *698Guatemala without incident and she has testified that neither she nor her family was politically active. See Hakeem v. INS, 273 F.3d 812, 816-17 (9th Cir.2001) (holding that “an applicant’s claim of persecution upon return is weakened, even undercut, when similarly-situated family members continue to live in the country without incident”); Sangha v. INS, 103 F.3d 1482, 1491 (9th Cir.1997) (concluding that petitioner failed to show that he faced problems on account of his political opinion).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.